ON i REHEARING.
Day, Ch. J.
Upon the petition of appellant a rehearing was granted in this case. The case has been re-argued upon both sides, and is now again finally submitted for determination.
I. It is claimed that the court is in error in' stating in the former opinion that “ there was no evidence, by affidavit or otherwise, presented to the court, tending to support the allegations in the petition that Meyer and Dennison were citizens of some state other than Iowa.”
On the 6th day of April, 1874, the attorney of plaintiff filed an affidavit in the cause, stating “ that personal service of original notice in said suit cannot be made upon the defendants, John Edgar Thompson and William Dennison, trustees of certain bondholders of said railroad, within the state of Iowa, and they are non-residents of said state of Iowa.”
It is claimed that this affidavit furnished proof of a conclusive character that Meyer and Dennison were citizens of some other state than Iowa. To this position there are several answers: 1. The affidavit relates to a time more than one year prior to the time of filing the petition for transfer. Evidence that Dennison and Meyer were non-residents of Iowa on the 6th day of April, 1874, would not prove that they were such non-residents on the 19th day of May, 1875, when the petition for transfer was filed. 2. The affidavit merely states negatively that Meyer and Dennison do not reside in Iowa. It does not state affirmatively that they do reside in any other state of the United States. For aught that the affidavit shows *415tbey reside in some foreign country. 3. The affidavit says nothing of the citizenship of Meyer and Dennison; they are simply non-residents of Iowa, and, therefore, residents of some other state or country. But residence and citizenship are not synonymous terms, and a petition to remove a cause to the Federal court, which alleges that the parties reside in different states, is insufficient. Parker v. Overman, 18 Howard, 137.
II. Upon the main question discussed in the opinion, respecting the right of a state court to inquire into the truth of the facts alleged in the petition for a change of forum, we deem it unnecessary to add to what has already been said. We are satisfied with the conclusion reached in the foregoing opinion, and shall adhere thereto until the question is determined adversely by the court of ultimate resort. Our view derives at least indirect support from Holden v. Putnam Fire Insurance Co., 46 N. Y., 1, and Railway Company v. Ramsey, 22 Wallace, 322.